Citation Nr: 1218749	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for metabolic syndrome, to include as secondary to hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension and non service-connected high cholesterol.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis.

5.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.
	
6.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis with Baker's cyst.


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 2002.

These matters come before the Board of Veterans' Appeals (Board) from March 2006 (metabolic syndrome), August 2008 (diabetes mellitus) and June 2011 (right knee, left knee, plantar fasciitis), rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Milwaukee, Wisconsin.  Jurisdiction of the claims file is currently with the Milwaukee, Wisconsin RO.  

The Board notes that although a June 2011 statement of the case listed the issue of entitlement to an effective date prior to August 11, 2005, for the increased evaluation of 60 percent for overactive bladder, the Veteran specifically indicated in a July 2011 statement that she was not appealing the denial of an earlier effective date for her bladder and that the claim could be closed.  See 38 C.F.R. § 20.202 (2011).  Therefore, this issue is not on appeal.  

The Board also notes that the Veteran was originally represented in this case by the Disabled American Veterans (DAV).  In an October 2011 Report of Contact, the Veteran indicated that she no longer wanted representation by the DAV or any service organization.  A review of the file reflects a VA Form 21-22, which notes that representation by the DAV has been "revoked."  Accordingly, the Board acknowledges that the Veteran is no longer represented. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Metabolic syndrome does not constitute a disease or disability for VA compensation purposes.

2.  The Veteran's bilateral foot disability does not result in a pronounced flatfoot deformity or marked claw foot of either foot.

3.  The Veteran's left knee osteoarthritis has been productive of complaints of pain, swelling with limitation of motion; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, recurrent lateral instability, or cartilage damage were not objectively demonstrated. 

4.  The Veteran's right knee osteoarthritis with Baker's cyst has been productive of complaints of pain, swelling with limitation of motion; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, recurrent lateral instability, or cartilage damage were not objectively demonstrated.

5.  The Veteran is in receipt of a combined schedular rating of 100 percent for multiple service connected disabilities, but with no single service connected disability rating as 100 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for service connection for metabolic syndrome, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a disability rating in excess of 30 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5276 (2011).

3.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2011). 

4.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis with Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260(2011). 

5.  The criteria for assignment of a total disability rating based on individual unemployability are not met. 38 U.S.C.A. §§ 1114(s), 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.350(i), 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for her knees and feet arise from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to her metabolic syndrome claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A letter sent to the Veteran in February 2010 provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to this issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the February 2010 notice, the matter was readjudicated in an August 2011 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  Extensive records from the Social Security Administration (SSA) have been obtained, associated with the claims file, and reviewed.  The Board has also reviewed the Veteran's Virtual VA file.  The Veteran also submitted private treatment records and personal statements in support of her appeal.  Significantly, the Veteran has not identified any outstanding evidence that has not already been obtained.  

Next, a VA examination and opinion was obtained in August 2011 to address the nature and etiology of the Veteran's metabolic disorder claim.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained at that time is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include her service treatment records, treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also afforded VA examinations in April 2002 (feet, knees), December 2007 (feet), July 2009 (feet, knees), and August 2011 (feet, knees).  The most recent examinations conducted in 2011 were performed for the express purpose of assessing the current severity of the disorders.  The Board notes that the VA examiners throughout the appeal have personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate her disabilities under the applicable rating criteria.  

The Board is cognizant of the fact that the Veteran's most recent examination with regards to her knees and feet is now almost 1 year old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knees or feet since the last VA examinations.  

The Board has considered an August 2011 statement by the Veteran where she questions the adequacy of the most recent August 2011 VA examination.  Specifically she stated that the calluses on her feet feel extremely tender.  Moreover, she claims that she never told the VA examiner that she could stand 30 minutes without experiencing pain.  She asserts that she told him she could stand 30 minutes on the right knee with pain and 5 minutes on the left knee with pain.  She further alleges that she was never asked to do two or three repetitions of any movement and her gait was not normal.  She additionally alleges that there was no mention that she had been diagnosed with anserine bursitis of the left knee.  She summarized stating that the medical report did not reflect accurate information about her current bilateral foot and bilateral knee disabilities.  See August 2011 statement. 

A review of the August 2011 VA examination shows a notation by the VA examiner that three times repetition of the range of motion testing on her knees did not change the result of the exam and did not cause pain for the Veteran.  The Veteran alleges this never happened.  However, she has provided no probative evidence to support her lay assertion that the testing described by the examiner was not conducted or that the examination was otherwise inadequate or inaccurate.  Sickels v. Shinseki, 643 F.3d, 1362, 1366 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, as will be discussed in the analysis below, private treatment records submitted by the Veteran dated in September 2011, show that the Veteran had extension of the left knee to 130 degrees with pain at maximum flexion.  Further, although the Veteran states that her gait was not normal at her August 2011 VA examination, the September 2011 private treatment record notes normal gait. 

Thus, despite the fact that the Veteran alleges inaccuracies of the August 2011 VA examination, private treatment records dated after the VA examination provide enough information to get a clear picture of the Veteran's current disability.  Indeed, those records do not include findings disproportionate to those of the VA examination.  The Veteran's complaints of knee pain and foot pain have been adequately reflected by the evidence throughout the claims file, and the Board finds that the Veteran is not prejudiced by the alleged inaccuracies.  The VA examinations are adequate for rating purposes and the Board may proceed with adjudication of the claims at this time. 

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with respect to her TDIU claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   The Veteran's TDIU claim was remanded in April 2011 so that a VA examination could be completed.  Such was not necessary; and, the Board regrets any confusion that this action may have caused as well as the delay that ensued.  Nevertheless, as will be discussed, there was no basis for remanding the matter or for ordering a new examination the issue of TDIU will be denied as a matter of law.  The question as to whether or not the VA examination adequately addressed the questions posed by the Board in April 2011 is a moot point.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

II.  Service Connection

The Veteran contends that her currently diagnosed metabolic syndrome is related to service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's post-service treatment records, including a May 2008 letter from her private treating Physician Assistant, indicate that the Veteran has been diagnosed with metabolic syndrome.  However, while a diagnosis of metabolic syndrome is clearly established, there remains the question as to whether metabolic syndrome in and of itself represents a disability for which the Veteran may receive service connection.  

Service connection can only be granted for a disability resulting from disease or injury.  'Disability' means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that, based on the definition found in 38 C.F.R. § 4.1, the term disability 'should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself').  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Metabolic syndrome (i.e., a combination of medical disorders such as hyperglycemia, decreased HDL cholesterol, elevated triglycerides, etc., which increase the risk of developing cardiovascular disease and diabetes) represents a clinical finding, not a 'disability' for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule). 

The Board has considered a May 2006 private treatment record which reflects that the Veteran was being currently treated for metabolic syndrome along with hypertension, hyperlipidemia, and obesity.  It notes that since the Veteran's retirement from the military she continued to take medication to control her blood pressure and high cholesterol.  It was also noted that the Veteran continued to be overweight.  The private Physician Assistant opined that being overweight, having high blood pressure and abnormal cholesterol are all risk factors related to metabolic syndrome.  In her opinion she noted that the Veteran most likely showed clinical signs of metabolic syndrome years ago, but was not actually diagnosed until seeing an endocrinologist in 2005.  Similar findings were reported in a May 2008 letter.  Rationale for her opinion is lacking. 

A January 2007 letter from the Veteran's treating physician noted that the Veteran had a diagnosis of metabolic syndrome.  She stated that associated with metabolic syndrome is an increase in cholesterol level, possible hypertension and glucose intolerance with possible development of diabetes mellitus.  She noted that the Veteran who had previously had a diagnosis of hypertension and hyperlipidemia has since developed type II diabetes.  A diagnosis of diabetes mellitus was made in August 2006.  She noted that it is not uncommon for people with metabolic syndrome to develop type II diabetes along with hypertension and hyperlipidemia. 

The Veteran underwent a VA examination in August 2011 to address her claim.  The VA examiner noted that the current Adult Treatment Panel (ATP)- III criteria to define the metabolic syndrome consists of having the presence of any three of the following traits: (1) abdominal obesity of greater than 35 inches in women, (2) serum triglycerides greater than 150 mg or drug treatment for elevated triglycerides, (3) serum HDL cholesterol less than 50 mg/dL in women, (4) blood pressure greater than 130/85 mmHg or drug treatment for elevated blood pressure, and (5) fasting plasma glucose of greater than or equal to 100 mg or (6) drug treatment for elevated blood glucose.  

The VA examiner noted that the Veteran did meet the first, third, and fourth of the criteria for sure.  She indicated that the other two were questionable, as the objective evidence for these had not been located.  However, even though a diagnosis of metabolic syndrome had been established, the VA examiner ultimately concluded that metabolic syndrome is neither in nor of itself a disease, injury, or defect.  She explained that it is a tendency shown in certain individuals where there is co-occurrence of metabolic risk factors for diabetes and cardiovascular disease.  The VA examiner added that it is currently controversial whether or not this syndrome confers a risk beyond its individual components, and therefore this has raised uncertainty about the value of diagnosing metabolic syndrome, according to the online Clinical Medical Reference.  She noted that there is also controversy and uncertainty as to whether metabolic syndrome is a unique entity and because of this controversy it is not useful currently to assign the designation to this Veteran or to other individuals.  Put another way, the Board interprets the examiner's finding to mean that metabolic syndrome is not a 'disability' for VA purposes.  It is simply a laboratory finding or anomaly that can, in certain circumstances, be a precursor to other disabilities.

In conclusion, metabolic syndrome does not, in and of itself, constitute a 'disability' for which service connection may be granted.  Consideration has been given to the Veteran's lay assertion that her metabolic syndrome represents a disability for VA purposes.  However, based on the medical complexities of the question, which extend beyond mere lay observation of symptoms, the Veteran is not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her opinion on this question lacks probative value.  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  


The Board notes that the Veteran is appealing the initial disability ratings assigned for her bilateral feet and knees.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Bilateral Plantar Fasciitis

The Veteran contends that her bilateral plantar fasciitis is more disabling than currently evaluated.  

The service-connected bilateral foot condition is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Here, the use of DCs 5299-5276 reflects that there is no diagnostic code specifically applicable to the Veteran's bilateral foot disability, and that this disability is rated by analogy to acquired flatfoot.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5276, bilateral acquired flatfoot will be rated as 30 percent disabling when there is evidence of severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances will be rated 50 percent disabling where bilateral. 

The words 'moderate,' 'severe,' 'pronounced' and 'marked' are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' See 38 C.F.R. § 4.6 (2011).

Also potentially applicable is Diagnostic Code 5278, pertaining to 'claw foot.'  It provides for a 50 percent rating in cases where there is marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

An April 2002 VA examination reflected no signs of abnormal weight bearing.  It was noted that the Veteran did not have flat feet and there was no evidence of painful motion, edema, instability, weakness or tenderness on the feet.  The examination report reflected that the Veteran had bilateral hammertoes (of the first digit) that could only be actively corrected.  The VA examiner stated that the Veteran did not require any shoe inserts, corrective shoes, arch support or foot support.  A May 2006 private treatment record noted that the Veteran had been molded for a pair of custom orthotics to help with the discomfort of her plantar fasciitis, due to prolonged standing and lack of arch supports.  It noted that over the years she had been using inserts well and apparently had responded well to this form of treatment.  A July 2006 VA treatment record reflected that the Veteran's orthotics only fit her tennis shoes and she was requesting orthotics that could fit in her dress shoes.  A December 2006 private treatment record noted pain with palpation on the plantar aspects of the bilateral heels as well as the plantar fascia ligament, particularly its proximal bands and insertion into the calcaneus. 

At a December 2007 VA examination, the Veteran reported that she required foot support and that the pain had not been relieved by corrective shoe wear.  It was noted that the Veteran had flat feet.  A slight degree of valgus of the left and right feet was noted.  Good alignment of the Achilles tendon was noted.   Claw feet were not observed.  The VA examiner stated that there were no signs of dropped forefoot or marked varus deformity bilaterally.  No hammer toes were observed.  There were no signs of inward rotation, medial titling, marked pronation or forepart of foot dorsiflexion or everted foot bilaterally.   

A January 2008 private treatment letter, located in the Veteran's SSA records, reflected that the Veteran had been treated with conservative care of accommodative padding, shoe inserts, at-home physical therapy, anti-inflammatories and corticosteroids.  It was noted that the Veteran had not responded very well to any of these lines of treatment.  An August 2008 private treatment record noted increased complaints of plantar pain with standing and ambulation.  Upon evaluation, it was noted that the Veteran had bilateral third metatarsal head calluses.  It was recommended that the Veteran receive physical therapy 1 to 2 times a week, for 4 to 5 weeks to increase standing and ambulation endurance while working. 

A July 2009 VA examination report reflected hyperkeratotic (callous) tissue on the inferior aspect of the first metatarsal head, and posterior medial aspect of the calcaneous without surrounding erythema on the left foot.  Similar findings were noted regarding the Veteran's right foot.  Pain to palpation along the distal one-half of the medial and central bands of the plantar fascia, sinus tarsi, inferior calcaneal tubercle and inferior aspect of the fourth interspace was found on the left foot.  Biomechanical testing on the right foot reflected pain to palpation along the distal one-half of the entire plantar fascia, sinus tarsi, inferior calcaneal tubercle, and inferior aspect of the fourth interspace.  No pain to palpation of the Achilles tendon on both feet was noted. 

At a January 2010 private treatment visit the Veteran complained of multiple fissures on the plantar aspect of her feet.  The podiatrist thoroughly debrided all hyperkeratotic tissues.  A December 2010 VA treatment record noted fairly high arch structure with non weight bearing with significant cavus presentation.  Hyperkeratotic lesions were noted on various locations of the feet.  See also March 2011 and July 2011 VA treatment records. 

The Veteran subsequently underwent an August 2011 VA examination.  It was noted that the Veteran sees a podiatrist every 6 weeks to remove the hyperkeratosis and callosities of both feet.  The VA examiner indicated that the Veteran was not using any orthotics, prosthetics or assistive devices for ambulation and did not have any custom made shoes.  

An examination of the Veteran's right foot revealed normal range of motion, except for the fourth toe.  Significant callosities were noted on the anterior part of the sole under the second and third toe.  Mild flatfoot was observed.  No unusual shoe wear pattern was seen.  No hammertoe, high arch or claw foot was observed.  The weight bearing and non-weight bearing alignment of the Achilles tendon was normal.  The degree of valgus was minimal and correctable by manipulation.  No hallux valgus was observed.  

Examination of the left foot revealed no painful motion. Significant callosities at the sole of the left foot under the second and third toes were observed.  No unusual shoe wear pattern, hammertoe, or claw foot was noted.  The VA examiner indicated that the Veteran had mild flatfoot of the left foot  weight bearing and non-weight bearing alignment of the Achilles tendon was normal.  The Veteran had less than 10 degrees of valgus, which was correctable with manipulations.  No hallux valgus as noted.  Range of motion of the other toes, except the fourth one was completely normal. 

Here, the evidence documents chronic plantar fasciitis of the feet.  While the condition results in pain and callosities, it does not more nearly approximate the criteria for a 50 percent rating under either Diagnostic Code 5276 or 5278.  Pes cavus has been noted in more recent VA treatment records.  However, notwithstanding the fact that pes cavus was not shown on comprehensive examination in August 2011, the evidence does not show that the Veteran had marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, and a marked varus deformity to warrant a 50 percent rating under DC 5278.  

Further, although a January 2008 private treatment letter indicated that orthopedic shoes or appliance had not helped the Veteran, marked inward displacement and severe spasm of the tendon Achilles was not shown.  In sum, the bilateral foot condition is not shown to result in pronounced disability.   A 50 percent rating under Diagnostic Code 5276 is not warranted.

The Veteran's Virtual VA records and SSA records have also been considered and while they document a serious foot condition, they do not include objective findings of symptoms typically associated with a pronounced foot disability.

In conclusion, the Board finds that the Veteran's bilateral plantar fasciitis has not manifested symptomatology that more nearly approximates the criteria required for a rating in excess of 30 percent, for either her right or left foot.

Left Knee Osteoarthritis and Right Knee Osteoarthritis with Baker's Cyst

The Veteran is rated at 10 percent for her right knee disability under DC 5260, and 10 percent for her left knee under the same diagnostic code. 

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  

DC 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in April 2002, the Veteran demonstrated normal gait.  Range of motion findings were 140 degrees of flexion and 0 degrees extension.  No diagnosis was made at this time.  A March 2005 private treatment record noted range of motion 5-120 degrees.  At the Veteran's July 2009 VA examination she reported taking Ibuprofen for her knee pain.  An examination at that time revealed no effusions, no heat, redness, swelling or tenderness.  Range of motion of the left and right knees was extension of -2 degrees and flexion of -2 degrees to 130 degrees.  Movements were done three times and there was no evidence of pain, fatigue, weakness, instability or incoordination with movements.  A May 2010 private treatment note reflected effusion and swelling in the left knee. It was noted that there was a moderate decrease in range of motion in the knee joint.  Specific range of motion degrees were not reported.  

At an April 2011 private treatment visit the Veteran reported bilateral knee pain, with trouble particularly worse when squatting, bending or kneeling.  She was prescribed Ibuprofen, 800 mg.  A July 2011 private treatment note reflected a diagnosis of suspected left knee pain secondary to pes anserine bursitis.  The Veteran was instructed to stay off of her knees for the next several days, to use ice 3-4 times per day and to use Meloxicam once per day.  

At an August 2011 VA examination, the Veteran complained of right knee pain with a severity of 5 on a scale of 1-10.  She did not report the use of any assistive devices, orthotics, or prosthetics.  The Veteran reported that she could walk about 1/2 mile and can stand about 30 minutes without any pain.  She stated that she has a brace for her right knee, but currently is not using it.  The Veteran reported the use of Ibuprofen.  Physical examination reflected no swelling or inflammation of the right knee. Flexion was 0 to 115 degrees, extension was 0 degrees.  Three times repetition did not cause any pain and did not change the result of the examination.  With respect to the left knee, the Veteran reported pain with a severity of 9 on a scale of 0 to 10.  She indicated she had constant pain with flare-ups every day.  At the time of the examination she reported no injections or surgery in this knee.  She indicated that she could walk only one block and stand only 5 minutes.  The Veteran reported icing her knee 2 times a day and taking Ibuprofen and Meloxicam for the pain.   Physical examination of the left knee reflected no swelling or inflammation.  Flexion of the knee was from 0 to 110 degrees.  Three times repetition did not change the result of the examination and did not cause any pain for the Veteran. 

A September 2011 private treatment note reflects that the Veteran received a steroid injection in her left knee.  Range of motion was observed from full extension to flexion of 130 degrees.  It was noted that maximum flexion caused pain.  Normal gait was observed. 

The Board concedes that examiners' descriptions regarding the onset of pain are vague. Specific measurements that identify the points at which pain begins are preferable.  However, in this case, the Board does not conclude that the examiners' vague descriptions render the examinations inadequate.  The Veteran's flexion and extension is substantially greater than what is necessary to warrant a compensable rating under DC 5260 or 5261, even considering pain.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Here, despite pain, the Veteran was able to demonstrate 110 degrees of flexion.  Moreover, although a March 2005 private treatment record noted range of motion 5-120 degrees, extension limited to 5 degrees warrants a noncompensable rating. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds the above evidence does not support the assignment of a higher evaluation based on limitation of extension or limitation of flexion is not warranted.  

Further, although the Veteran has demonstrated some limitation of motion of the knees, neither the limitation of flexion or extension demonstrated by the Veteran would warrant a compensable rating under DCs 5260 or 5261.  Separate compensable ratings based on limitation of extension and flexion is therefore not warranted.  VAOPGCPREC 9-2004 (where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee).

As noted above, under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such joint affected by limitation of motion.   Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  The 10 percent rating in effect for both her right and left knees is appropriate.

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

On examination in April 2002 Drawer test and McMurray's test were normal.  A March 2005 private treatment record noted no dislocation, subluxation or laxity. Although Lachman's was negative, McMurray's was positive. Mild lateral subluxation was noted. A July 2008 private treatment record noted an osteochondroma off the posterior medial tibia, mild grade sprain of the medial collateral ligament, small to moderate knee joint effusion with either Baker's cyst or Ganglion cyst and mild osteoarthritis. 

At a July 2009 VA examination the Veteran reported taking Ibuprofen for her knee pain.  An examination at that time revealed no effusions, no heat, redness, swelling or tenderness. Good stability in both anteroposterior and mediolateral planes were good for each knee.  Minimal crepitations in the patellofemoral joint in each knee were detected although they were not painful.  There were no clicks of the knees.  A May 2010 private treatment noted reflected effusion and swelling in the left knee. Specific range of motion degrees were not reported.  An April 2010 MRI of the left knee was negative. 

At an April 2011 private treatment visit the Veteran reported bilateral knee pain, with trouble particularly worse when squatting, bending or kneeling.  She was prescribed Ibuprofen, 800 mg.  A July 2011 private treatment note reflected a diagnosis of suspected left knee pain secondary to pes anserine bursitis.  The Veteran was instructed to stay off of her knees for the next several days, to use ice 3-4 times per day and to use Meloxicam once per day.  

At an August 2011 VA examination, a physical examination reflected no swelling or inflammation of the right knee.  Anterior and posterior cruciate ligaments were intact.  Medial and lateral collateral ligaments were intact.  Anterior and posterior Drawer test was negative.  McMurray's and Lachman's tests were negative.  With respect to the left knee, the Veteran reported icing her knee 2 times a day and taking Ibuprofen and Meloxicam for the pain.  Physical examination of the left knee reflected no swelling or inflammation.  Anterior and posterior cruciate ligaments were intact.  Medial and lateral collateral ligaments were intact.  McMurray's and Lachman's tests were negative. 

A September 2011 private treatment note reflects that the Veteran received a steroid injection in her left knee.  No varus or valgus abnormalities were observed.  It was noted that the Veteran had normal gait. 

Although a March 2005 private treatment record noted a positive McMurray's test and mild lateral subluxation, subsequent treatment records have reflected normal subluxation and instability test findings.  Therefore, a "recurrent" problem has not been demonstrated by the evidence of records.  As such, a separate rating for either the Veteran's right or left knee, under DC 5257, is not warranted.  

The Board must address the alternative avenues through which the Veteran may obtain an increased disability rating.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record that shows the Veteran has ankylosis.   Moreover, although joint effusion was noted in a July 2008 private treatment record, and effusion and swelling of the left knee was noted in a May 2010 private treatment record, cartilage damage has not been demonstrated.  Further, genu recurvatum has not been documented.  Impairment of the tibia and fibula has also not been shown.  As such, ratings under 5258, 5259, 5256, 5262 or 5263 are not warranted. 

In conclusion, the Board finds that the Veteran's bilateral knee disability, has not manifested symptomatology that more nearly approximates the criteria required for a rating in excess of 10 percent, for either her right or left knee.

Other Rating Considerations

The Board has also considered the statements of the Veteran that her disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of these disorders-according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's bilateral feet and knee disabilities -has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a rating in excess of 10 percent for either knee, or a rating in excess of 30 percent for her feet, is not warranted for the Veteran's service-connected disabilities.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral plantar fasciitis, left knee osteoarthritis, and right knee osteoarthritis with Baker's cyst were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 10 percent for either knee, or a rating in excess of 30 percent for her feet, is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disabilities include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Total Disability Evaluation Based on Individual Unemployability 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate, 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.' 38 C.F.R. §§ 3.340(a)(1), 4.15.

To be sure, VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC  "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294   (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

However, the Court has also held that a TDIU is not available to a Veteran that already has a 100 percent schedular disability. Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  Further, in Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011), the Federal Circuit recently affirmed a Court decision, which affirmed a December 3, 2007 Board decision, that among other things denied entitlement to SMC under 38 U.S.C. § 1114(s) at the housebound rate.  The Court rejected the argument that a veteran is entitled to benefits under subsection 1114(s) if the veteran suffers from several disabilities, where no one disability is rated at 100 percent, even if the veteran's combined disability rating is 100 percent.  Such was in keeping with the Court's earlier decision in Bradley v. Peake, in which it held that a veteran with a schedular rating of total disability must have a single disability rated at 100 percent in order to qualify for benefits under subsection 1114(s).  

In the present case, the Veteran is seeking entitlement to TDIU so that she may receive benefits under subsection 1114(s). See November 2011 Statement.  She is currently service connected for: overactive bladder (60 percent), tension headaches (50 percent), bilateral plantar fasciitis (30 percent), asthma associated with sinusitis (30 percent), total abdominal hysterectomy (30 percent), tinea pedis (30 percent), cervical degenerative disc disease (20 percent), chronic lateral epicondylitis left elbow (10 percent), left shoulder tendonitis (10 percent), lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis (10 percent), left knee osteoarthritis (10 percent), right knee osteoarthritis (10 percent), hypertension (10 percent), scars of the right lower back (10 percent), residuals of a left foot scar revision (10 percent), residuals of a right foot scar revision (10 percent), sinusitis (10 percent), and allergic rhinitis, scars of the left forearm, scar status post abdominoplasy, residuals of a status post hysterectomy (all non compensable).  

Significantly, the Veteran is not rated at 100 percent for any single service-connected disability; therefore, an award of TDIU is not warranted.  


ORDER

Service connection for metabolic syndrome, to include as secondary to hypertension, is denied.

A rating in excess of 30 percent for bilateral plantar fasciitis is denied.

A rating in excess of 10 percent for left knee osteoarthritis is denied.

A rating in excess of 10 percent for right knee osteoarthritis with Baker's cyst is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The April 2011 BVA remand instructed the RO to schedule the Veteran for an examination to determine the etiology of her diabetes mellitus.  She was provided a VA examination in August 2011.  The conclusion was that the Veteran did not meet the diagnostic criteria for diabetes mellitus.  See August 2011 VA Examination Report.  However, the examiner did not adequately address the questions posed by the Board.  Specifically, the examiner did not provide an etiology opinion, presumably because of the lack of a current diagnosis. 

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, an opinion as to whether any diabetes mellitus is etiologically related to service is still necessary.  See also Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the rationale provided by the VA examiner with respect to any relationship between diabetes mellitus and hypertension, is not thorough.  The VA examiner merely noted that "it is not generally medically accepted that hypertension causes diabetes."  Support for this conclusion is not provided.  Rationale for a negative aggravation opinion was not provided.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

As such an additional VA opinion must be obtained that adequately addresses the questions posed by the Board in the prior Remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner(s) who conducted her August 2011 VA examination, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file and determine whether the Veteran at the time her claim was received (in October 2006) or at any time since then has met the criteria for diagnosis of diabetes mellitus, type II.   

In doing so, the examiner should address the fact that various VA and private treatment records reference a diagnosis of diabetes mellitus.  

The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's diabetes mellitus, diagnosed during the course of her appeal, had its onset in or is due to an injury in service.  

The examiner should also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current diabetes mellitus was caused or aggravated by her hypertension.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the diabetes mellitus (i.e., a baseline) before the onset of the aggravation.

The opinions must be based on a review of the entire claims file and contain a complete rationale.  The examiner is also asked to address a May 2007 statement from the Veteran's private treating Physician Assistant indicating that the Veteran's history of hypertension aggravates her diabetes.  The VA examiner is additionally asked to address a February 2007 opinion by the same Physician Assistant indicating that the Veteran's hypertension, among other things, placed the Veteran at a high risk for developing diabetes.  

The examiner should indicate that the claims file has been reviewed in his report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


